DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 3, the term “Velcro” does not identify an attachment means.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson and Roberts, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name Velcro is used to identify/describe a connector and, accordingly, the identification/description is indefinite.   The term is treated as meaning a “hook and loop fastener.”
Regarding claim 13, the limitation of “at least one post element extending substantially perpendicularly from the second planar surface and configured to be inserted into an opening in the electrical receptacle to secure the ornamental electrical outlet plug with one of the plurality of design elements attached during intended use” is ambiguous.  It is unclear whether the post element secures the plug with the design element or the plug with a design element is being secured to the receptacle.  The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman US 10483680.  Regarding claim 1, Newman discloses an ornamental electrical outlet cover device, comprising:
	an electrical outlet plug 404 formed as a substantially planar element having first (208) and second 216 planar, opposing surfaces, with at least one post element 220 extending 
	a design element 206 comprising an attachment side and an ornamental design side, the attachment side configured as a place of attachment to the first planar surface of the electrical outlet plug; and
	attachment means 210 arranged on the first planar surface of the electrical outlet plug, or the attachment side of the design element or both.
	Per claim 2, the second planar surface of the electrical outlet plug includes at least two posts or prongs (see e.g., figure 4b).
	Per claim 3, the attachment means comprises adhesive or “Velcro” or fasteners.
	Per claim 6, one or both of the electrical outlet plug and the design element is made of non-conducting material (col. 9, lines 45-50).
	Per claim 7, the design element displays a surface area coverage that is equal to or greater than a surface area coverage of the electrical outlet in which the plug is to be inserted during intended use. 
	Per claim 12, the design element is detachably connected to the electrical plug outlet during intended use.  In particular, Newman discloses that the adhesive layer may be made of “hook and loop” fasteners (aka “Velcro”) which is inherently a detachable adhesive (col. 8, line 4). 	

	Claim 5, 8, 9, 10, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman.  

	Regarding claim 8, Newman does not disclose a specific weight range for the design element.  It would have been obvious to select an appropriate adhesive layer 210 (col. 8, lines 2-5) so support various weights, including weight up to two pounds.   Selection of a suitable adhesive type and strength would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).   See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
	Regarding claim 9, Newman discloses a rectangular design element but does not disclose specific dimensions.  Newman discloses that the decorative element extends beyond the sides 1406 and 1410 (col. 21, line 25).  Newman further discloses that the ridges 212 are optional (col 8, lines 15-40) or removable (along snap lines 1408, 1412) to allow the decorative element to extend beyond the cover frame (col. 21, line 25).   The decorative element can cover multiple outlets, features, or objects associated with the decorative area 104.  Col. 22, lines 35-See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
	Regarding claim 10, Newman discloses a rectangular design element but does not disclose specific dimensions.  Newman discloses that the decorative element extends beyond the sides 1406 and 1410 (col. 21, line 25).  Newman further discloses that the ridges 212 are optional (col 8, lines 15-40) or removable (along snap lines 1408, 1412) to allow the decorative element to extend beyond the cover frame (col. 21, line 25).   The decorative element can cover multiple outlets, features, or objects associated with the decorative area 104.  Col. 22, lines 35-40.  Therefore it would have been obvious to select a design element that has a width of at least between 4 and 8 inches and a height of at least between 2 and 6 inches as a matter of engineering design choice.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
	Regarding claim 11, Newman does not disclose that the design element is circular.    The selection of a circular ornamental design is a matter of ornamentation only.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Therefore the selection of a circular ornamental design element would have been obvious.  See MPEP 2144.04(I). 
See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
	Regarding claim 16, 
Newman discloses an outlet 11 on a wall.  Therefore the step of choosing that outlet is inherent.
	Newman discloses that the decorative element is selected to match the area surrounding the outlet.  Col. 6, lines 30-52.  Therefore the step of choosing a design element from different design elements is obvious, to match the area around the outlet.
	Newman discloses attaching the chosen ornamental design element to a first planar surface 208 of an electrical outlet plug 404 and
	inserting prongs 220 extending perpendicularly from a second planar surface of the electrical outlet plug into the chosen electrical outlet, covering the electrical outlet.

outlet into which the prongs are inserted.
	Regarding claim 18, Newman discloses a rectangular design element but does not disclose specific dimensions.  Newman discloses that the decorative element extends beyond the sides 1406 and 1410 (col. 21, line 25).  Newman further discloses that the ridges 212 are optional (col 8, lines 15-40) or removable (along snap lines 1408, 1412) to allow the decorative element to extend beyond the cover frame (col. 21, line 25).   The decorative element can cover multiple outlets, features, or objects associated with the decorative area 104.  Col. 22, lines 35-40.  Therefore it would have been obvious to select a design element that has a surface area of between 8 and 35 square inches as a matter of engineering design choice.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
	Regarding claim 19, Newman does not disclose that the coverage surface area is circular.    The selection of a circular ornamental design is a matter of ornamentation only.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Therefore the selection of a circular ornamental design element would have been obvious.  See MPEP 2144.04(I). 
	Regarding the particular size of the design element, Newman discloses that the decorative element extends beyond the sides 1406 and 1410 (col. 21, line 25).  Newman further See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Floyd et al. US 9676142 (“Floyd”).  Regarding claim 13, Newman discloses an electrical outlet plug 404 comprising a substantially planar element, the substantially planar element having first 208 and second 216 planar, opposing surfaces; and
	design elements 206, each design element comprising an attachment side and an ornamental design side;
	wherein the first planar surface of the electrical outlet plug and the attachment side of each one of the plurality of the design elements are configured to attached to each other during intended use: and
	wherein the second planar surface of the electric outlet plug includes at least one post element 220 extending substantially perpendicularly from the second planar surface and 
	Newman does not specifically disclose assembling a plug and a plurality of design elements into a kit. Floyd discloses a kit 30 including a plurality of design elements 32 (analogous to Newman design elements 206) and a plurality of fastening elements 36 (analogous to Newman fastening elements 404).  It would have been obvious to assemble plural design elements (Newman 206) and fastening elements (Newman 404) as a kit as taught in Floyd.   The reason for doing so would have been convenience as was known in the art.
	Per claim 15, the Newman design elements are detachably connected to the electrical plug outlet during intended use.  In particular, Newman discloses that the adhesive layer may be made of “hook and loop” fasteners (aka “Velcro”) which is inherently a detachable adhesive (col. 8, line 4). 	
	
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Fulco US 8203078.  Newman discloses using tape (col. 8, line 4) but does not specify that the adhesive (tape) is covered with a barrier.  Fulco discloses well known double sided tape 25 having a barrier 30 that is peeled off at the time of use.  It would have been obvious to use known tape such as taught at Fulco tape 25, that includes a barrier 30 covering the adhesive, where the barrier is peeled off at the time of use.  The reason for doing so would have been convenience.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Newman and Floyd in view of Milan US 7419393.  Floyd does not specifically disclose a container for the elements.  Milan discloses a container 302 for holding various elements.  It would have been obvious to include a container as part of the kit for holding the various elements, as taught in Milan.   The reason for doing so would have been convenience as was known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833